Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, 20-24 in the reply filed on 8/5/21 is acknowledged.

Information Disclosure Statement
	The information disclosure statements filed 2/1/21; 8/22/19 have been considered.

Oath/Declaration
	Oath/Declaration filed on 10/14/19 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication No. 2008/0063809) in view of Vaniapura et al. (U.S. Patent Publication No. 2018/0053628) and Peuse et al. (WO 2010/068542) as cited by applicant.
	Referring to figures 3-5, Lee et al. teaches a plasma processing apparatus, comprising: 
	a plasma chamber (510);  
	a dielectric wall (512) forming at least a portion of the plasma chamber (see figure 4a);  
	an ultraviolet light source (530, see paragraph# 65, figure 4a) configured to emit an ultraviolet light beam onto a metal surface that faces an interior volume of the plasma chamber;  and 
	a controller (360/460/570) configured to control the ultraviolet light source (see figure 4a). 
	However, the reference does not clearly teach an inductive coupling element located proximate the dielectric wall;  

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an inductive coupling element located proximate the dielectric wall in Lee et al. as taught by Vaniapura et al. because the process is known in the art to produce high density plasma and reactive species for processing substrates (see paragraph# 3) 
 	 Regarding to claim 4, the ultraviolet light source emits the ultraviolet light beam having energy in a wavelength range of about 100 nanometers to about 250 nanometers (see paragraph# 28). 
 	Regarding to claims 6, 21, 23, the ultraviolet light beam passes through a window to reach the metal surface, wherein the window is at least partially transparent to the ultraviolet light beam (see figure 4a). 
 	Regarding to claims 8, 24, a space between the ultraviolet light source and the window is filled with an inert gas to reduce absorption by atmospheric oxygen, the inert gas comprising at least one of: helium, argon or nitrogen (see paragraph# 51). 
 	Regarding to claim 9, the ultraviolet light source emits the ultraviolet light beam onto the metal surface from a location outside the plasma chamber (see paragraph# 51). 
 	Regarding to claim 10, the ultraviolet light source is a pulsed lamp (see paragraph# 51). 

 	However, the reference does not a plurality of pulses with a frequency of at least about 100 per second.
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the specific pulses with a frequency since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the specific pulses with a frequency), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the specific pulses with a frequency) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
	Therefore, it would have been obvious to a person of ordinary skill the requisite art before the effective filing date of the claimed invention to optimize a plurality of pulses with a frequency of at least about 100 per second in Lee et al. because the process is known in the art to provide a desired a plasma chamber (meeting claim 12).
	Regarding to claim 13, the plasma chamber is separated from a processing chamber having a workpiece support configured to support a workpiece (see figures 1a, 4a). 
 	Regarding to claim 20, Lee et al. teaches a plasma processing apparatus, comprising: 
	a plasma chamber (510);  
	a dielectric wall (512) forming at least a portion of the plasma chamber (510);  

	a controller (360/460/570) configured to control the ultraviolet light source to emit the ultraviolet light beam to impinge on the metal wall prior to or at the same time as energizing the inductive coupling element with radio frequency (RF) energy (see figure 4a, paragraphs# 59, 71). 
	However, the reference does not clearly teach a processing chamber having a workpiece support configured to support a workpiece; a separation grid separating the processing chamber from the plasma chamber; an inductive coupling element located proximate the dielectric wall, the inductive coupling element configured to initiate ignition of a plasma in a process gas; an electrostatic shield located between the dielectric wall and the inductive coupling element.  
	Vaniapura et al. teaches plasma chamber by an inductive coupling element located proximate the dielectric wall (see paragraphs# 61, 70-71); a processing chamber (110) having a workpiece support (112/114) configured to support a workpiece; a separation grid (200) separating the processing chamber (110) from the plasma chamber (120); an inductive coupling element (130) located proximate the dielectric wall (122), the inductive coupling element configured to initiate ignition of a plasma in a process gas (see figure 2);  an electrostatic shield located between the dielectric wall and the inductive coupling element (see figure 2, paragraph# 61).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an inductive coupling element located proximate the dielectric wall in Lee et al. as taught by Vaniapura et al. because the process is 
	However, the reference does not clearly teach the window comprises at least one of: synthetic quartz, UV-grade sapphire, magnesium fluoride (MgF.sub.2) material, or calcium fluoride (CaF.sub.2) material. 
	Peuse et al. teaches the window comprises at least one of: synthetic quartz, UV-grade sapphire, magnesium fluoride (MgF.sub.2) material, or calcium fluoride (CaF.sub.2) material (see paragraph# 32, meeting claims 7, 22)). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an inductive coupling element located proximate the dielectric wall in Lee et al. as taught by Peuse et al. because the process is known in the art to allow transmission of the radiation to heat the wafer (see paragraph# 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/THANH T NGUYEN/Primary Examiner, Art Unit 2893